Robertson, J.
This is a creditor’s complaint agaiest a foreign corporation, who are made parties to the suit; but no service has been made upon them of any summons to bring them within the jurisdiction of the court.
They are clearly necessary parties to the action, and they are not made parties simply by naming them as such. I do not think the 270th section of the Code will cover such á case, as no future judgment can be made against the company distinct from .that to be made against the other defendants. They must therefore be ■ brought in before the action is in readiness for hearing.